Citation Nr: 0834112	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
dysthymic disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary prior 
to analyzing the veteran's claim for an initial rating in 
excess of 10 percent for dysthymic disorder secondary to his 
service-connected bilateral hearing loss.  There are two 
psychiatric assessments associated with the veteran's claims 
file, an April 2006 private psychiatric assessment and a May 
2006 QTC psychiatric assessment.  Both examinations found 
that the veteran's mood disorder was related to his service-
connected bilateral hearing loss.  However, the private 
psychiatric assessment reflects a Global Assessment of 
Functioning (GAF) score of 45, whereas the QTC psychiatric 
examination reflects a GAF score of 70.  Clarification is 
needed regarding this discrepancy.

Additionally, the veteran's April 2006 private psychiatric 
assessment, which was conducted by Dr. James Ireland of 
Comanche County Memorial Hospital in Lawton, Oklahoma, 
references that the veteran underwent a psychiatric 
evaluation at that same hospital in July 2005 when suffering 
from delirium and possible dementia.  The claims file 
reflects an April 2006 deferred rating decision while the RO 
attempted to obtain these records, but they were not obtained 
and it does not appear any follow-up was accomplished.  
Likewise, it does not appear the veteran was advised of this.  
Additional development in this regard is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
treatment records from Comanche County Memorial 
Hospital in Lawton, Oklahoma, including any 
psychiatric assessment and treatment for 
delirium and possible dementia in July 2005.

2.  After the above requested development has 
been completed, the veteran should be scheduled 
for a VA examination to evaluate the current 
severity of the veteran's service-connected 
dysthymic disorder.  In so doing, the examiner 
should attempt to reconcile the findings set 
out n the April 2006 private psychiatric 
evaluation which reflects a GAF score of 45, 
and the May 2006 QTC evaluation which reflects 
a GAF score of 70.  

3.  Upon completion of the above requested 
development, the RO should readjudicate the 
issue on appeal.  If any benefits sought on 
appeal remain denied, the veteran should be 
provided with a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



